COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-11-00258-CR
Style:                    Jeremy Thomas v. The State of Texas
Date motion filed*:       October 29, 2014
Type of motion:           Second and Final Motion for Extension for 14 Days
Party filing motion:      Appellant
Document to be filed:     Appellant’s Brief

If motion to extend time:
       Original due date:                  September 11, 2014
       Number of extensions granted:           1         Current Due date: October 29, 2014
       Date Requested:                     November 12, 2014

Ordered that motion is:
       Granted
               If document is to be filed, document due: November 12, 2014
                      No further extensions of time will be granted.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          On October 1, 2014, the Clerk of this Court granted appellant’s first motion for
          extension of time to file appellant’s brief with no further extensions to be granted.
          Because this case was recently reinstated on August 12, 2014, and appellant states
          that this is her final motion and only seeks 14 days, this motion is granted.
          Accordingly, the motion is granted with no further extensions, but we inform
          counsel that if appellant’s brief is not filed by November 12, 2014, we will abate
          this case for a hearing under Texas Rule of Appellate Procedure 38.8(b)(2).

Judge’s signature: /s/ Evelyn V. Keyes

Panel consists of ____________________________________________

Date: November 4, 2014
November 7, 2008 Revision